Citation Nr: 1810046	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-09 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating greater than 40 percent for service-connected detrusor instability, interstitial cystitis. 

2.  Entitlement to an initial disability rating greater than 10 percent for service-connected degenerative arthritis of the right knee based on limitation of motion.

3.   Entitlement to an initial disability rating greater than 10 percent for service-connected degenerative arthritis of the right knee based on instability.

4.  Entitlement to an initial disability rating greater than 10 percent for service-connected degenerative arthritis of the left knee based on limitation of motion.

5.   Entitlement to an initial disability rating greater than 10 percent for service-connected degenerative arthritis of the left knee based on instability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee. 

This matter was previously before the Board in July 2014, July 2015, and February 2017 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.

The Board notes that the issue on appeal regarding the bilateral knee disability had previously been rated at 10 percent disabling for tri-compartmental osteoarthritis of the bilateral knees.  During the pendency of this appeal, by rating action dated in August 2017, the RO determined that the bilateral knee disability was more accurately rated separately as set forth above.  A claimant seeking a disability rating greater than assigned is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, thus, the issues remain in appellate status as captioned above.       
The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's detrusor instability, interstitial cystitis, has been manifested by voiding dysfunction requiring absorbent material which must be changed two to four times per day; daytime voiding interval less than one hour; awakening to void five or more times per night; and no findings of renal dysfunction.

2.  Prior to May 31, 2017, the Veteran's right and left disabilities were manifested by full range of motion with no objective evidence of instability.

3.  From May 31, 2017, the Veteran's right knee disability has been manifested by flexion limited to no less than 95 degrees, including on repetition, and extension limited to no greater than zero degrees, without ankylosis, impairment of tibia or fibula, or genu recurvatum; frequent episodes of locking, pain, and effusion into the joint caused by dislocated semilunar cartilage; and slight instability.

4.  From May 31, 2017, the Veteran's left knee disability has been manifested by flexion limited to no less than 95 degrees, including on repetition, and extension limited to no greater than zero degrees, without ankylosis, impairment of tibia or fibula, or genu recurvatum; frequent episodes of locking, pain, and effusion into the joint caused by dislocated semilunar cartilage; and slight instability.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 percent for service-connected 
detrusor instability, interstitial cystitis, have not been met.  38 U.S.C. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.27, 4.115a, 4.115b, Diagnostic Code 7512 (2017).

2.  For the period prior to May 31, 2017, the criteria for an initial disability rating greater than 10 percent for service-connected degenerative arthritis of the right knee based on limitation of motion, have not been met.  38 U.S.C. §§ 1154 (a), 1155, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5003-5260 (2017).

3.  For the period prior to May 31, 2017, the criteria for an initial disability rating greater than 10 percent for service-connected degenerative arthritis of the left knee based on limitation of motion, have not been met.  38 U.S.C. §§ 1154 (a), 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5003-5260.

4.  Prior to May 31, 2017, the criteria for a separate 10 percent disability rating for instability of the right knee have not been met.  38 U.S.C. §§ 1154 (a), 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2017).

5.  Prior to May 31, 2017, the criteria for a separate 10 percent disability rating for instability of the left knee have not been met.  38 U.S.C. §§ 1154 (a), 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5257.

6.  From May 31, 2017, the criteria for a separate disability rating greater than 10 percent for instability of the right knee have not been met.  38 U.S.C. §§ 1154 (a), 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2017).

7.  From May 31, 2017, the criteria for a separate disability rating greater than 10 percent for instability of the left knee have not been met.  38 U.S.C. §§ 1154 (a), 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5257.

8.  From May 31, 2017, the criteria for a separate 20 percent disability rating for dislocated semilunar cartilage of the right knee have been met.  38 U.S.C. §§ 1154 (a), 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5258 (2017).

 9.  From May 31, 2017, the criteria for a separate 20 percent disability rating for dislocated semilunar cartilage of the left knee have been met.  38 U.S.C. §§ 1154 (a), 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5258.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in September 2009, January 2010, August 2010, October 2010, and January 2013 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The current appeals before the Board arise from respective grants of service connection.  Therefore, as notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate each claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  The Board further observes that this case was most recently remanded in February 2017 in order to obtain additional treatment records and afford the Veteran additional VA examinations.  Thereafter, additional outpatient treatment records and VA examination reports dated in May and August 2017 were associated with the Veteran's claims file.  As such, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 


Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Where the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the 
same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2017) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  VA examinations must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017). 

Detrusor Instability, Interstitial Cystitis

The Veteran asserts that his service-connected detrusor instability, interstitial cystitis, is more disabling than reflected by the currently assigned 40 percent initial disability rating.  The Veteran's service-connected disability is rated under Diagnostic Code 7599-7512.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen); see also (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  Diagnostic Code 7512 provides the rating criteria for chronic cystitis, including interstitial and all etiologies, infectious and non-infectious, and is rated as a voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7512.

Voiding dysfunction is rated under three subcategories: Urinary Leakage, Urinary Frequency and Obstructed Voiding.  Where urinary leakage is predominant, a 60 percent disability rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent disability rating is warranted for leakage requiring the wearing of absorbent materials which must be changed two to four times per day.

Where urinary frequency is predominant, a 40 percent disability rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.

Where obstructed voiding is predominant, a maximum 30 percent disability rating is assigned for urinary retention requiring intermittent or continuous catheterization.  

A review of the evidence of record shows that on VA examination in April 2010, the Veteran reported an onset of increased urinary frequency that began in 1981.  He reported being diagnosed with interstitial cystitis for which he had undergone cysto-bladder dilation and installation of Dimethyl Sulfoxide (DMSO).  All intervention treatment was said to have been unsuccessful at treating the urgency.  The Veteran denied hematuria, recurrent urinary tract infections, hesitancy, dysuria, or difficulty with erections.  He added that having to go to the bathroom and take so much time off from work had led to recent job loss.  The examiner concluded that the Veteran's condition was likely caused by his period of active service. 

A VA examination report dated in August 2010 shows that the Veteran reported that he did not have incontinence and did not use pads or diapers.  His only obstructive voiding was hesitancy, otherwise, he described urgency and frequency.  The diagnosis was interstitial cystitis.  He had no pelvic pain.  He would void large volumes frequently.  If this was normal, he might consider urodynamics or cystoscopy to further characterize, as he had documented urinary tract infections by urine culture, indicating a degree of obstruction.  Additional work-up was to have been completed.

A VA examination report dated in November 2015 shows that the Veteran was diagnosis with polyuria, urinary frequency, and interstitial cystitis.  A voiding diary  was said to have shown that he voids only 50 to 75 cubic centimeters (cc) with each void.  He would restrict fluids to the point of being symptomatically dehydrated.  He described urinary frequency voiding of one to two times per hour and experiencing nocturia at least hourly.  He was fatigued all the time due to a lack of sleep.  He would not drive in a car with anyone else as he was embarrassed to have to stop to seek restrooms urgently and frequently.  Although he had no or minimal incontinence, such an occurrence felt imminent much of the time.  He denied dysuria or gross hematuria.  In 2013, he underwent a negative evaluation for microscopic hematuria (a finding not uncommon with interstitial cystitis).  The disability did not cause urine leakage, nor the use of an appliance.  Urinary frequency was said to result in a daytime interval of less than one hour, and night time awakening to void five or more times.  Voiding dysfunction did not cause signs or symptoms of obstructive voiding.  A history of recurrent urinary tract infections was noted that were intermittent with intensive management.  The Veteran did not have a neurogenic bladder, but had a severely dysfunctional bladder that was said to be just as bad, or worse, than a neurogenic bladder.  Functional impact was described as demonstrated by his prior job where he had been told that he could not work there and take bathroom breaks as often as he did.  He was eventually fired from that job.

A VA examination report dated in May 2017 shows that the Veteran was diagnosed with detrusor instability, interstitial cystitis, and incontinence.  Voiding dysfunction was said to cause urinary leakage that required absorbent material which must be changed two to four times daily.  The voiding dysfunction required the use of an appliance.  The voiding dysfunction caused increased urinary frequency with an interval of less than one hour during the daytime, and awakening to void five or more times at night.  There were no signs of obstructed voiding, or urethral or bladder calculi.  There was no recurrent symptomatic bladder or urethral infection.  There was no neurogenic bladder or other bladder injury.   Functional impact was described as having to take very frequent bathroom breaks.  His workspace would have to be near a bathroom as his need to urinate would frequently directly interfere with his job.

Having carefully considered the medical evidence of record, the Board finds that a disability rating greater than the 40 percent assigned is not warranted.  In this regard, the Veteran's service-connected disability was not manifested by voiding dysfunction where urinary leakage is continual post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  In this regard, prior to the May 2017 VA examination, the Veteran had not described the need for the use of an appliance or the wearing of absorbent materials.  In May 2017, he confirmed that voiding dysfunction caused urinary leakage that required absorbent material that needed to be changed two to four times daily.  As such, the criteria for the next higher 60 percent disability rating have not been met.

Additionally, the maximum disability rating available for urinary frequency is 40 percent, so the Veteran's symptoms of urinary frequency as described would not warrant a disability rating greater than the currently assigned 40 percent.  Similarly, the maximum disability rating assigned for urinary retention is 30 percent, so rating the Veteran's disability under this aspect of Diagnostic Code 7512 would not provide the Veteran with a greater benefit than already assigned.  As such, a disability rating greater than 40 percent for the service-connected c detrusor instability, interstitial cystitis, is not warranted.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  The Board has also considered the Veteran's statements that his disorder is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Right and Left Knee Disabilities

The Veteran asserts that his service-connected right and left knee disabilities are more disabling than reflected by the respective currently assigned initial disability ratings.  Service-connected has been established for degenerative arthritis of the right and left knees based on limitation of motion and instability, wherein separate 10 percent disability ratings have been assigned for each aspect of each knee disability.

Knee disabilities are rated according to the varying types of functional impairments 
that may be present.  Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261, governs limitation of extension and provides for a noncompensable rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee that is slight, moderate, or severe, respectively. 38 C.F.R. § 4.71a , Diagnostic Code 5257.

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved; in this case Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2017).  If a compensable degree of limitation of motion is not attainable under the relevant rating criteria, then Diagnostic Code 5003 provides for a 10 percent rating for each such major joint or group of minor joints affected by limitation of motion.  In that event, the limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003-5010 (for the arthritis) and Diagnostic Code 5257 (for the instability) based on additional disability.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 (flexion) or Diagnostic Code 5261 (extension). Hence, if a claimant has a disability rating under Diagnostic Code 5257 for instability of the knee and there is also X-ray evidence of arthritis and resulting limitation of motion, a separate rating is available under Diagnostic Code 5003-5010.  Likewise, if a claimant has a disability rating under Diagnostic Code 5003 for arthritis of the knee, and there is evidence of instability, a separate rating is available under Diagnostic Code 5257.  See VAOPGCPREC 9-98 (August 14, 1998) (clarifying that, to receive separate ratings on this basis, the Veteran must at least have sufficient limitation of motion to meet the threshold minimum requirements for a zero percent rating under either Diagnostic Code 5260 or 5261, for flexion or extension respectively, or have pain causing additional limitation of motion to at least these extents).  It is also possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint. See VAOPGCPREC 9-2004 (Sept. 17, 2004).

A VA examination report dated in November 2009 shows that the Veteran reported pain in each knee ever since service.  He described the pain in each knee as a seven on a scale of 10.  He noted regular flare-ups which would elevate the degree of his symptoms, lasting approximately a half hour and alleviated with ice and rest.  The use of assistive devices, physical therapy, and injections were said to have been unsuccessful.  He added that his symptoms affected his ability to work as he could not squat, stand, or sit for a period of time.  Physical examination of the knees revealed that each knee was intact without erythema, ecchymosis, or effusion.  Range of motion was full from zero to 140 without change with repetitive use testing.  The knees were stable to varus and valgus stress and extension and flexion (partial flexion on the left).  Lachman, McMurray, and anterior-posterior drawer testing were all negative.  Patellar grind was negative.  The right and left knees were not tender along the lateral joint lines and patellar facets, though, the left knee was mildly tender along the medial joint line.  The Veteran was neurovascularly intact distally.  The impression was mild tricompartmental osteoarthritis of the right and left knees.

A VA examination report dated in December 2015 shows that the Veteran was diagnosed with right and left knee joint osteoarthritis.  He described ongoing bilateral pain with no bracing or surgery.  He denied flare-ups of the knees or lower legs.  He denied functional loss following repetitive use.  Physical examination revealed range of motion was full from zero to 140 without change with repetitive use testing.  There was no pain with weight bearing nor objective evidence of crepitus.  Muscle strength testing was within normal limits.  There was no ankylosis.  There was no evidence of joint subluxation or lateral instability.   The examiner concluded that there was no impact on the Veteran's occupational functioning.

A VA examination report dated in May 2017 shows that the Veteran was diagnosed with meniscal tear of both knees, osteoarthritis of both knees, and instability of both knees.  The Veteran described a history of flare-ups manifested by increased pain and stiffness in each knee that impacted his ability to stand, walk, and sit.  He would have pain with kneeling and squatting.  Physical examination of the right  knee revealed extension at zero degrees and flexion limited to 105 degrees.  Range of motion of the left knee was extension at zero degrees and flexion limited to 100 degrees.  Pain was noted on flexion and on weight bearing of each knee, that was said to cause functional loss.  There was objective evidence of localized tenderness or pain on palpation, and crepitus in each knee.  Following repetitive use, there was pain and weakness in each knee, with a loss of five degrees of range of motion in each respective range of flexion.  Flare-ups were said to cause pain and weakness, with less movement than normal, swelling, disturbance of locomotion, and interference with sitting and standing.  Muscle strength was active movement against some resistance.  There was no muscle atrophy.  There was no ankylosis.  There was lateral instability in each knee.  There was meniscal tear with frequent episodes of joint locking, joint pain, and joint effusion.  The examiner noted that the Veteran had crepitance in both knees, the right having a history of significant injury requiring surgery, and both knees having given out or buckled.  The examiner added that increased instability made it difficult to do heavy work, worked involved with stairs or ladders, work where lifting and/or balance was a concern.  He could only walk or stand for short periods of time.  There was objective evidence of pain on passive range of motion testing and pain on non-weight bearing in each knee.

Prior To May 31, 2017

Having carefully considered the Veteran's claim, the Board finds that the preponderance of the evidence shows that, during the entire time period in question, the Veteran's right and left knee disabilities was manifested by pain, with varying degrees of severity.  The Veteran demonstrated normal extension to zero degrees, with flexion limited to no less than 140 degrees following repetition.  There was also no evidence that his pain (or any other symptoms, such as lack of endurance or fatigability) resulted in any additional functional loss in range of motion.  As such, under Diagnostic Code 5260, a 10 percent disability rating is not warranted as flexion was not limited to 45 degrees.  See 38 C.F.R. § 4.71a , Diagnostic Code 5260.  Similarly, as there is no evidence of extension limited to more than zero degrees, the assignment of a 10 percent disability is not warranted on this basis.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Consideration has been given to assigning a higher disability rating based on functional loss due to pain, weakness, fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements. However, in the aforestated examinations of record, there was no additional loss of range of motion or functional impairment following repetitive use.  Additionally, even when additional functional loss is considered, there is no persuasive evidence that flexion is limited to 30 degrees or extension is limited to 15 degrees so as to warrant the next higher disability rating of 20 percent in the right knee.  In reviewing the symptoms and other evidence of record, there is insufficient showing of functional loss supported pathology and objective observation to warrant an increased rating for either flexion or extension.  See DeLuca, 8 Vet. App. 202; Johnston, 10 Vet. App. at 84-85; and Mitchell, 25 Vet. App. at 37.

In an effort to afford the Veteran the highest possible rating, the Board has considered his right knee disability under all other potentially applicable diagnostic codes.  The evidence does not show that the Veteran experienced ankylosis in either knee joint, as he was able to demonstrate movement in the each knee.  In addition, there is no evidence that the Veteran's knees were manifested by an impairment of the tibia or fibula or genu recurvatum.  Therefore, Diagnostic Codes 5256, 5262, and 5263 are not for application in this case. 

The Board has considered the Veteran's right and left knee disabilities under Diagnostic Code 5257, which provides for knee impairment with recurrent subluxation or lateral instability.  In this case, prior to May 31, 2017, there was no evidence of instability, and it was specifically indicated that stability was good.
Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage and Diagnostic Code 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  Prior to May 31, 2017, there was no evidence of the respective disabilities, therefore, separate consideration is not warranted.  In light of the foregoing, the Board finds that the currently assigned respective 10 percent disability ratings are appropriate for the degenerative arthritis established by X-ray findings in each knee that are not otherwise manifested by a compensable degree of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

From May 31, 2017

For the period since May 31, 2017, the Board determines that a separate 20 percent disability rating for each knee under Diagnostic Code 5258 from May 31, 2017, is warranted.  In this regard, the May 31, 2017, VA examiner concluded that there was frequent episodes of locking, pain, and effusion into each knee joint caused by dislocated semilunar cartilage.  

Next, VA may not assign ratings based on both meniscus injuries and limitation of motion, as this constitutes pyramiding, and effectively assigning two ratings for the same set of symptoms.  See The Adjudication Procedures Manual, M21-1, Part III.iv.4.A.4.i  (October 24, 2017).  Therefore the assigned 10 percent rating under DC 5010 is terminated from this date.  

Moreover, the Board determines that the two 20 percent ratings are the greater rating compared to any potential rating assigned under DC 5260 or 5261.  Specifically, at his May 2017 VA examination, the Veteran's right and left knee disabilities were manifested by pain, with varying degrees of severity.  The Veteran demonstrated normal extension to zero degrees, with flexion limited to no less than 95 degrees following repetition.  There was also no evidence that his pain (or any other symptoms, such as lack of endurance or fatigability) resulted in any additional functional loss in range of motion.  As such, compensable ratings under DC 5260 or 5261 are not for application.  38 C.F.R. § 4.71a.

The evidence does not show that the Veteran experienced ankylosis in either knee joint, as he was able to demonstrate movement in the each knee.  In addition, there is no evidence that the Veteran's knees were manifested by an impairment of the tibia or fibula or genu recurvatum.  Therefore, Diagnostic Codes 5256, 5262, and 5263 are not for application in this case. 

The Board has considered the Veteran's right and left knee disabilities under Diagnostic Code 5257, which provides for knee impairment with recurrent subluxation or lateral instability.  In this case, the May 31, 2017, VA examiner concluded that there was no evidence of slight instability in each knee.  As such, the Board finds that the currently assigned separate disability ratings of 10 percent for each knee under Diagnostic Code 5257 is appropriate.  There is no evidence of moderate instability such that the next higher 20 percent disability rating would be warranted.

The Board has also considered the Veteran's right and left knee disabilities under Diagnostic Code 5258 which provides the rating criteria for dislocation of semilunar cartilage.  In this regard, the May 31, 2017, VA examiner concluded that there was frequent episodes of locking, pain, and effusion into each knee joint caused by dislocated semilunar cartilage.  As such, a separate 20 percent disability rating for each knee under Diagnostic Code 5258 from May 31, 2017, is warranted.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. 


ORDER

An initial disability rating greater than 40 percent for service-connected detrusor instability, interstitial cystitis, is denied. 

An initial disability rating greater than 10 percent for service-connected degenerative arthritis of the right knee based on limitation of motion, for the period prior to May 31, 2017, is denied.

A separate initial disability rating greater than 10 percent for service-connected degenerative arthritis of the right knee based on instability, from May 31, 2017, is denied.

An initial disability rating greater than 10 percent for service-connected degenerative arthritis of the left knee based on limitation of motion, prior to May 31, 2017, is denied.

A separate initial disability rating greater than 10 percent for service-connected degenerative arthritis of the left knee based on instability, from May 31, 2017, is denied.

From May 31, 2017, a separate initial 20 percent disability rating for right knee meniscus tear is granted, subject to the law and regulations governing the payment of VA monetary benefits.

From May 31, 2017, a separate initial 20 percent disability rating for left knee meniscus tear is granted, subject to the law and regulations governing the payment of VA monetary benefits.

From May 31, 2017, the 10 percent ratings assigned for limitation of motion to the knees is terminated.  

REMAND

The Board finds that, in light of the grant of the separate initial 20 percent disability ratings for right and left knee meniscus tears herein, a remand is necessary in order for the AOJ to implement the Board's grant prior to reconsideration of his TDIU claim, as the award of separate service connection may impact outcome of the TDIU claim.  Therefore, the claim is inextricably intertwined and, before the issue of entitlement to TDIU can be addressed on appeal, the grant of separate service connection must be implemented.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the issue is REMANDED for the following action:

1.  The AOJ shall then readjudicate the Veteran's claim of entitlement to a TDIU. If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case. An appropriate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.


This claim must be afforded expeditious treatment.  Claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


